Citation Nr: 1810513	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, which include PTSD, left knee disability, and appendectomy scar.  He has not worked at any time during the claim period.  He has a tenth grade education and a General Equivalency Diploma (GED).  Specifically, he testified that his current inability to work is due to his service connected disabilities, including memory problems associated with his PTSD.

There is conflicting evidence as to whether the Veteran's service connected disabilities prevent him from working.  The VA examiners in 2012 found that the Veteran's service connected disabilities did not prevent him from working.  More than two years later, the Veteran submitted statements suggesting that he was unemployable.  In a June 2014 letter, A.K., a licensed clinical social worker, found that the Veteran was unemployable due to his medical issues, PTSD, and Major Depression.  In a July 2014 letter, Dr. R.A.H. found that the Veteran was unemployable due to a combination of his physical and emotional/behavioral problems, noting that the Veteran was diagnosed with PTSD and Major Depressive Episode Recurrent Severe without Psychosis.  

Significantly, there are references to treatment of the Veteran, primarily in the December 2017 letter, but the claims file is absent for records of such treatment.  These treatment records are relevant to the claim and must be obtained and associated with the claims file prior to adjudication of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran by VA and associate the records with the claims file.  Document all requests for records and responses and associate that documentation with the claims file.  

2.  Send a letter to the Veteran asking him to identify providers of medical and psychiatric treatment and to complete necessary authorizations for release of those records to VA.  Then obtain any identified records and associate them with the claims file.  Document all requests and responses and associate such responses with the claims file.  

3.  Then, and after conducting any additional development deemed necessary following the above development, readjudicate the claim of entitlement to TDIU.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




